         Case: 5:19-cv-01763-SL Doc #: 1 Filed: 08/02/19 1 of 6. PageID #: 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

EVELYN PANNELL,                               )       Case No.
                                              )
       Plaintiff,                             )       COMPLAINT FOR DAMAGES
                                              )       FOR VIOLATION OF THE FAIR
v.                                            )       CREDIT REPORTING ACT, 15
                                              )       U.S.C. § 1681, et seq.
STATE FARM BANK, F.S.B.,                      )
                                              )       JURY TRIAL DEMANDED
       Defendant.                             )

       Now comes the Plaintiff, EVELYN PANNELL (“Plaintiff”), by and through her attorneys,

and for her Complaint against the Defendant, STATE FARM BANK, F.S.B. (“Defendant”),

Plaintiff alleges and states as follows:

                                 PRELIMINARY STATEMENT

       1.      The United States Congress has found abundant evidence that the banking system

is dependent upon fair and accurate credit reporting. Inaccurate credit reports directly impair the

efficiency of the banking system, and unfair credit reporting methods undermine the public

confidence which is essential to the continued functioning of the banking system. An elaborate

mechanism has been developed for investigating and evaluating the credit worthiness, credit

standing, credit capacity, character, and general reputation of consumers. Congress wrote the Fair

Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq., to require procedures for meeting the

needs of commerce for consumer credit, personnel, insurance, and other information in a manner

which is fair and equitable to the consumer, with regard to the confidentiality, accuracy, relevancy,

and proper utilization of such information.

       2.      Plaintiff brings this complaint to challenge the actions of Defendant with regard to

Defendant’s unauthorized and unlawful credit inquiry.
          Case: 5:19-cv-01763-SL Doc #: 1 Filed: 08/02/19 2 of 6. PageID #: 2



        3.      Plaintiff makes these allegations on information and belief, with the exception of

those allegations that pertain to Plaintiff or her counsel, which Plaintiff alleges on personal

knowledge.

        4.      While many violations are described below with specificity, this Complaint alleges

violations of the statute cited in its entirety.

        5.      Any violation by Defendant was knowing, willful, and intentional, and Defendant

did not maintain procedures reasonably adapted to avoid any such violation.

        6.      Unless otherwise indicated, the use of Defendant’s name in this Complaint includes

all agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees,

sureties, subrogees, representatives, and insurers of Defendant.

                                   JURISDICTION AND VENUE

        7.      This Court has federal question jurisdiction, pursuant to 28 U.S.C. § 1331, because

this case arises out of violation of federal law, the FCRA, 15 U.S.C. § 1681, et seq.

        8.      Venue is proper in the United States District Court for the Northern District of Ohio

pursuant to 28 U.S.C. § 1391(b)-(c) because Defendant is deemed to reside in any judicial district

in which it is subject to personal jurisdiction at the time the action is commenced; Defendant’s

contacts with this District are sufficient to subject it to personal jurisdiction; and a substantial part

of the events giving rise to Plaintiff’s claims occurred in this District.

                                                   PARTIES

        9.      Plaintiff is a natural person who resides in Streetsboro, Ohio, whose credit report

was affected by an unauthorized inquiry.

        10.     Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).




                                                      2
         Case: 5:19-cv-01763-SL Doc #: 1 Filed: 08/02/19 3 of 6. PageID #: 3



       11.     On information and belief, Defendant is federal savings bank and/or federal savings

association chartered under the laws of the United States, whose principal place of business is

located in Bloomington, Illinois.

       12.     On information and belief, Defendant is a “person” as the term is defined by 15

U.S.C. § 1681a(b).

                               STATUTORY BACKGROUND

       13.     The FCRA is a consumer protection statute which regulates the activities of credit

reporting agencies and users of credit reports, and which provides certain rights to consumers

affected by use of the information collected about them.

       14.     Congress designed the FCRA to preserve a consumer’s right to privacy by

safeguarding the confidentiality of the information maintained by the consumer reporting agencies.

       15.     Under the FCRA, 15 U.S.C. § 1681a(d)(1), the term “consumer report” means any

written, oral, or other communication of any information by a consumer reporting agency bearing

on a consumer’s creditworthiness, credit standing, credit capacity, character, general reputation,

personal characteristics, or mode of living, which is used or expected to be used or collected in

whole or in part for the purpose of serving as a factor in the underwriting of credit transactions

involving the consumer.

       16.     Congress has chosen to protect consumers’ rights to privacy by prohibiting any

release of consumer reports unless the release is for one of the permissible purposes listed in 15

U.S.C. § 1681b.

       17.     15 U.S.C. § 1681b(f) in turn provides, “A person shall not use or obtain a consumer

report for any purpose unless – (1) the consumer report is obtained for a purpose for which the

consumer report is authorized to be furnished under this section…”



                                                3
           Case: 5:19-cv-01763-SL Doc #: 1 Filed: 08/02/19 4 of 6. PageID #: 4



       18.     The permissible purposes listed in 1681b usually arise only in connection with

transactions initiated by the consumer. See 15 U.S.C. § 1681b(a)(3)(A)-(F).

                                  FACTUAL ALLEGATIONS

       19.     On or about June 21, 2016, Defendant made an inquiry into Plaintiff’s credit

without Plaintiff’s consent.

       20.     Plaintiff had never applied for any type of transaction with Defendant that would

constitute a permissible purpose under the above-cited sections of the FCRA.

       21.     On or about September 9, 2017, Plaintiff accessed her TransUnion consumer credit

report and found that an inquiry had been performed into Plaintiff’s consumer credit report by

Defendant, without her prior knowledge or consent.

       22.     The FCRA, 15 U.S.C. § 1681b, delineates the only permissible reasons for use of,

or access to, consumer reports.

       23.     Defendant’s inquiry into Plaintiff’s consumer report information, without

Plaintiff’s consent, falls outside the scope of any permissible use or access included in 15 U.S.C.

§ 1681b.

       24.     By making an unauthorized consumer report inquiry regarding Plaintiff without her

consent, Defendant violated 15 U.S.C. § 1681b, by using Plaintiff’s consumer report for an

impermissible use that falls outside the scope of 15 U.S.C. § 1681b.

       25.     Defendant’s inquiry does not qualify as a “firm offer of credit” under the FCRA.

                                   COUNT I
                 VIOLATION OF THE FAIR CREDIT REPORTING ACT

       26.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

though fully stated herein.




                                                4
         Case: 5:19-cv-01763-SL Doc #: 1 Filed: 08/02/19 5 of 6. PageID #: 5



       27.    The foregoing acts and omissions constitute numerous and multiple violations of

the FCRA.

       28.    As a result of each and every negligent violation of the FCRA, Plaintiff is entitled

to her actual damages suffered, pursuant to 15 U.S.C. § 1681o(a)(1), and reasonable attorney’s

fees and costs, pursuant to 15 U.S.C. § 1681o(a)(2), from Defendant.

       29.    As a result of each and every willful violation of the FCRA, Plaintiff is entitled to

her actual damages suffered, or statutory damages of not less than $100 and not more than $1,000,

pursuant to 15 U.S.C. § 1681n(a)(1)(A), such punitive damages as the court may allow, pursuant

to 15 U.S.C. § 1681n(a)(2), and reasonable attorney’s fees and costs, pursuant to 15 U.S.C. §

1681n(a)(3), from Defendant.

                                     PRAYER FOR RELIEF

       Wherefore, Plaintiff, EVELYN PANNELL, respectfully prays this Honorable Court enter

judgment against Defendant, STATE FARM BANK, F.S.B., as follows:

              a.      An award of actual damages sustained by Plaintiff, pursuant to 15 U.S.C. §

                      1681o(a)(1);

              b.      An award of statutory damages of $1,000.00 to Plaintiff for every violation

                      of the FCRA, pursuant to 15 U.S.C. § 1681n(a)(1)(A);

              c.      An award of punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

              d.      An award of costs of litigation and reasonable attorney’s fees, pursuant to

                      15 U.S.C. §§ 1681n(a)(3) and 1681o(a)(2); and,

              e.      Any other relief the Court may deem just and proper.




                                                5
         Case: 5:19-cv-01763-SL Doc #: 1 Filed: 08/02/19 6 of 6. PageID #: 6



                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues in this action so triable, except for any issues

relating to the amount of attorneys’ fees and litigation costs to be awarded should Plaintiff prevail

on any of her claims in this action.



                                              RESPECTFULLY SUBMITTED,

                                              EVELYN PANNELL

                                              By:     /s/ David B. Levin
                                                      Attorney for Plaintiff
                                                      Ohio Attorney No. 0059340
                                                      Law Offices of Todd M. Friedman, P.C.
                                                      333 Skokie Blvd., Suite 103
                                                      Northbrook, IL 60062
                                                      Phone: (224) 218-0882
                                                      Fax: (866) 633-0228
                                                      dlevin@toddflaw.com




                                                  6
